DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-3, 5, 9-14, 16, and 20-23 of US Application No. 16/291,351, filed on 06/14/2022, are currently pending and have been examined. Claims 1 and 12 are amended, claims 4, 6-8, 15, 17-19, 24, and 25 are cancelled. 
		
Response to Arguments
	Applicant’s arguments, see REMARKS 06/14/2022, with respect to the objections of claims 1, 12, 24, and 25, have been fully considered and are persuasive. Therefore, the objections are withdrawn. 

	The Applicant has amended claims 1 and 12 to recite limitations from previously presented claims 24 and 25: “…compare the local terrain feature location data to the global terrain feature data based on a k-closest vector search algorithm…” Applicant has further amended claims 1 and 12 to define the algorithm as “…wherein the k-closest vector search algorithm includes developing a k-closest feature vector for each of the plurality of local terrain features and a k-closest feature vector for each of a plurality of global terrain features…” 

	These amendments overcome the prior art of record, therefore the previous rejection of claims 1, 12, 24, and 25 have been withdrawn. However, a new rejection is presented below. 

	The Applicant’s arguments, with respect to claims 1 and 12 rejected under 35 USC §103, are directed towards Menashe not disclosing the newly amended language. The Examiner agrees that Menashe does not explicitly teach implementing a k-closest feature vector for local terrain features and global terrain features. However, to help further prosecution the Examiner would like to note that applying a k-closest feature vector for a group of data is a common practice in machine learning: “Finding nearest neighbors of a given vector in a sample set of vectors is a common problem in machine learning, particularly in applications that involve pattern matching. A k-nearest neighbor search finds the k vectors that are the closest (or most similar) to a given vector, where k can be any value less than the total number of vectors in the sample set.” (US 2021/0173896 A1, Perumalla et al. ¶ [0001])

	In the instant application, the claim recites applying a well-known search algorithm to a common problem in machine learning, e.g., developing a feature vector for groups of data.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim(s) 1, 5, 9-12, 16, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2012/0314935 A1, “Cheng”) in view of Gatewood et al. (US 2006/0146053 A1, “Gatewood”), in view of Song et al. (US 2016/0259815 A1, “Song”), and in further view of Cieslewski et al. (API - scalable decentralized map building for robots, “Cieslewski”). 

	Regarding claims 1 and 12, Cheng discloses method and apparatus for inferring the geographic location of captured scene depictions and teaches: 

A system for determining global location coordinates comprising: (the geolocalization module 100 is a computer 500 which contains processor 502, i.e., a system - See at least ¶ [0041] and Fig. 5) 

a local sensor device selected from the group consisting of: (sensor 103 senses a scene 101 and creates one or more captured depictions of that scene, i.e., obtains local terrain feature location data - See at least ¶ [0029] and Fig. 3B) a LiDar sensor, a laser range finder, and a camera, at a user location without a prior-known global position, (According to an exemplary embodiment the sensor is a still camera and the sensed scene is recorded as a captured still image. In other embodiments, the sensor is a video camera and the sensed scene is recorded as a video sequence. In still other embodiments, the captured depiction might be a graphical or textual description of the scene prepared by a human user and submitted to geolocalization module 100 - See at least ¶ [0029]) configured to obtain local terrain feature location data characterizing relative distances and directions to a plurality of local terrain features nearest to the user location; (features are extracted from the captured scenes and relationships, e.g., geospatial or topological relationships among the various objects, are extracted, i.e., relative distances - See at least ¶ [0036] and [0046])

a hardware memory device storing global terrain feature location data, (reference depictions, i.e., global terrain feature location data, are stored in a database - See at least [0028]) wherein the global terrain feature location data characterizes relative distances and directions between a plurality of distinctive terrain features located in a defined terrain region (constraints, i.e., relative distances and directions between a plurality of terrain features, are used by the matching module 110 to match against constraints from the database containing constraints extracted from the reference depiction data, i.e., global terrain feature location data - See at least ¶ [0049]) in terms of absolute global location coordinates, [] (GIS data, i.e., absolute global location coordinates, is further applied to improve accuracy - See at least ¶ [0049])

a navigation processor configured to execute program instructions to: (the geolocalization module 100, i.e., a hardware implemented navigation processor for terrain feature matching navigation, is a computer 500 which contains processor 502 - See at least ¶ [0041] and Fig. 5)

receive, from the local sensor device local terrain feature location data and from the hardware memory device global terrain feature location data; (a local scene is sensed by geolocalization module 100. The features are extracted from the local scene and sent to the classification module. Constraints are derived from the extracted features. The matching module 110 matches the constraints 108 against a corresponding set of constraints derived from the reference depictions in database 109, comprising a statistical representation of the entities and their associated classes for an area of interest. The matching module 110 determines whether a match exists, for example by assessing whether when the constraints 108 and the constraints derived from a given depiction of the reference data are sufficiently close, e.g. within some (e.g. predetermined) threshold value of each other. In some embodiments, extracted entities/features 104 are similarly matched. Once a sufficiently close match is found, a geographic location 112 is determined for the captured depiction of scene 101 by reference to the known geographic location of the match in database 109 - See at least ¶ [0029]-[0034])

compare the local terrain feature location data to the global terrain feature location data [] (the constraints are used by the matching module 110 to match against constraints from a database containing constraints extracted from the reference depiction data. The matching module 114 takes into account the relationships among the extracted features such as the geo-spatial relationship, the topological relationship, the geometry, size and shape of the objects as well as a subset of image features such as long edges, large homogeneous regions and land marks - See at least ¶ [0049])

develop a plurality of pattern matching hypotheses [], (constraints are used to remove clear mismatches with the captured image - See at least ¶ [0048] and a determination is made as to whether a match exists for the captured depiction, and the geographic location of the matching reference depiction is returned - See at least ¶ [0050], i.e., the clear mismatches and the matches are a plurality of pattering matching hypotheses.) wherein each pattern matching hypothesis characterizes a likelihood of the plurality of local terrain features matching a subset of the plurality of global terrain features; and (the determination is based on a comparison between the first set of constraints from the captured depiction and the second set of constraints, i.e., a subset of the global terrain features, from the reference depictions stored in data base 109. If the constraints match within a predefined threshold, i.e., a likelihood, the two sets of constraints are determined to be matches - See at least ¶ [0050])

determine global location coordinates for the user location from the plurality of pattern matching hypotheses [] (the geographic location of a captured depiction, whose location is unknown, is determined by comparing the captured depictions to reference depictions with a known geographic location - See at least ¶ [0028])

	Cheng does not explicitly teach wherein the defined terrain region encompasses at least ninety thousand square meters (90,000 m2). However, Gatewood discloses global visualization process for personal computer platforms (gvp+) and teaches: 

[] wherein the defined terrain region encompasses at least ninety thousand square meters (90,000 m2) (The Global Visualization Process (GVP) system is an integrated Software solution for high-performance visualization. GVP software is capable of displaying extremely high-resolution terrain models and imagery in real time over the entire surface of the planet, as well as a large number of moving entities and their associated graphical models. The system can display imagery at 2 cm/pixel, and infinitely detailed terrain in real time over the whole surface of the planet earth - See at least ¶ [0021])

	In summary, Cheng discloses that the regions consist of “large” regions, but does not explicitly disclose the size of these regions as being “about 90,000m2 .” However, Gatewood discloses global visualization process for personal computer platforms (gvp+) and teaches that the GVP software is capable of displaying extremely high-resolution terrain models and imagery in real time over the entire surface of the planet. 

	Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and apparatus for inferring the geographic location of captured scene depictions of Cheng to provide for the extremely high-resolution terrain models, as taught in Gatewood, to produce visual databases that utilize(s) the great improvements in speed, area, resolution, and video display output while preserving the accuracy of the input data. (At Gatewood ¶ [0019])	
	
	The combination of Cheng and Gatewood does not explicitly teach “compare the local terrain feature location data to the global terrain feature location data based on a k-closest vector search algorithm; wherein the k-closest vector search algorithm includes developing a k-closest feature vector for each of a plurality of local terrain features and a k-closest feature vector for each of a plurality of global terrain features” However, Song discloses large scale image recognition using global signatures and local feature information and teaches: 

compare the local terrain feature location data to the global terrain feature location data based on a k-closest vector search algorithm; (A VLAD global signature may be constructed by extracting local features from an image that are described using local descriptors, such as 128-dimensional SIFT local descriptors. The image is then divided into k cluster centers (e.g., k may equal 64,256 or another number), and each local descriptor of the image is assigned to a closest one of the k cluster centers. Then for each of the k cluster centers, the local descriptors are vector quantized by recording the residuals (differences) between each of the local descriptor vectors and the cluster centers to which they are assigned. The sums of the k residuals for each of the cluster centers are concatenated into a single (k128 dimensional) VLAD signature - See at least ¶ [0040]) wherein the k-closest vector search algorithm includes developing a k-closest feature vector for each of a plurality of local terrain features (Local descriptors are vectors that correspond to one or more distinguishable local features of an image (e.g., shapes, objects, etc.) - See at least ¶ [0037]) and a k-closest feature vector for each of a plurality of global terrain features; (A global signature is a full image descriptor that can represent an entire image or a cropped version of an image, rather than merely an object that an image contains. For example, Vector of Locally Aggregated Descriptors (VLAD) global signatures are one type of global signature used in the embodiments herein to represent entire images - See at least ¶[0038])

	The combination of Cheng and Gatewood does not explicitly teach, but Song further teaches: 

[] using the k-closest feature vector for each of a plurality of local terrain features and the k-closest feature vector for each of a plurality of global terrain features, (A VLAD global signature may be constructed by extracting local features from an image that are described using local descriptors, such as 128-dimensional SIFT local descriptors. The image is then divided into k cluster centers (e.g., k may equal 64,256 or another number), and each local descriptor of the image is assigned to a closest one of the k cluster centers. Then for each of the k cluster centers, the local descriptors are vector quantized by recording the residuals (differences) between each of the local descriptor vectors and the cluster centers to which they are assigned. The sums of the k residuals for each of the cluster centers are concatenated into a single (k128 dimensional) VLAD signature - See at least ¶ [0040])

	In summary, Cheng discloses matching module 110 determines whether a match exists, for example by assessing whether when the constraints 108 and the constraints derived from a given depiction of the reference data are sufficiently close, e.g. within some (e.g. predetermined) threshold value of each other. Cheng does not explicitly teach that the matching module uses k-vector search algorithms to determine the predetermined threshold value. However, Song discloses large scale image recognition using global signatures and local feature information and teaches dividing local and global features, i.e., vectors, into k-cluster centers, i.e., k-vectors, in order to determine similarities between the features. The similarities are used to search databases to find similar features and identify objects within the images, i.e., a k-vector search. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and apparatus for inferring the geographic location of captured scene depictions of Cheng and Gatewood to provide for the large scale image recognition using global signatures and local feature information, as taught in Song, to improve the scope, accuracy, compactness, efficiency and speed of computer-based image recognition and retrieval technologies. (At Song ¶ [0035])	

	Cheng discloses determining the global location coordinates for the user location from the plurality of pattern matching hypotheses. Cheng does not explicitly disclose “possible additions and deletions of terrain features in the local terrain feature location data compared to the subset of the global terrain features.” However, Cieslewski discloses map API - scalable decentralized map building for robots and teaches:

wherein determining the global location coordinates for the user location from the plurality of pattern matching hypotheses accommodates possible additions and deletions of terrain features in the local terrain feature location data compared to the subset of the global terrain features. (We therefore propose a map version control system which allows access, modification and additions to the map data, i.e., features, by multiple agents concurrently - See at least pg. 3, ¶1; The modifications include deletions - See at least pg. 3, ¶2)

	In summary, Cheng discloses receiving map data from a local area and sending that data to an external server where the received map is compared to a database of maps. Cheng does not disclose updating the stored maps based on the received local features. However, Cieslewski discloses a map version control system which allows for additions and deletions of centralized maps based on received map features.

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and apparatus for inferring the geographic location of captured scene depictions of Cheng, Gatewood, and Song to provide for the scalable decentralized map building, as taught in Cieslewski, to avoid mapping redundant areas and to make the most out of the information captured by the agents. (At Cieslewski pg. 2, ¶1)	

	Regarding claim 5 and 16, Cheng further teaches:

wherein the comparing includes considering mapping uncertainty factors in terms of a defined pattern matching confidence threshold. (the determination is based on a comparison between the first set of constraints from the captured depiction and the second set of constraints from the reference depictions stored in data base 109. If the constraints match within a predefined threshold the two sets of constraints are determined to be matches - See at least ¶ [0050])

	Regarding claims 9 and 20, Cheng further teaches: 

wherein the global terrain feature location data is derived from overhead imaging data. (the geo-reference depiction data may include satellite imagery, i.e., overhead imaging data - See at least ¶ [0028])

	Regarding claims 10 and 21, Cheng further teaches:

wherein the global terrain feature location data is derived from LIDAR data and/or radar data. (database 109 is a database populated by external sources of depictions 116. In one embodiment, the external sources 208 provide depictions including satellite images (SAT), oblique aerial imagery, hyper-spectral imagery (HSI), multispectral imagery (MSI). standard images, vector and map data, three-dimensional models of digital terrain models (DEM), laser detection and ranging (LADAR) data, light detection and ranging (LIDAR) data and the like, collectively referred to as reference data - See at least ¶ [0029])

	Regarding claims 11 and 22, Cheng further teaches: 

wherein the distinctive terrain features comprise trees. (the registration module 102 creates a set of extracted features 104 which comprise objects such as describable houses, buildings, trees, patios and the like as well as features or aspects of Such objects, for example, corners of buildings, facades and the like - See at least ¶ [0030])


	Claims 2-3, 13-14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng in view of Gatewood, Song, and Cieslewski, as applied to claims 1 and 12, and in further view of Menashe et al. (US 2015/0228077 A1, “Menashe”).
	
	Regarding claims 2 and 13, Cheng does not explicitly teach updating the global location coordinates for the user location as the user location varies over time with user movement. However, Menashe discloses system and method for mapping, localization and pose correction and teaches: 

further comprising: updating the global location coordinates for the user location as the user location varies over time with user movement. (during surveying mode the vehicle global pose 204 is determined by the high quality position determination unit 140 (e.g., GPS 136 and IMU 138). This position is used as the center of the local map and allows for the map to move along with the vehicle, i.e., the global position is updated over time with user movement - See at least ¶ [0052])

	In summary, Cheng discloses a geolocalization module that infers the geographic location of captured depictions using geo-referenced depictions. Cheng does not explicitly disclose that the captured scenes vary overtime with user movement. However, Menashe discloses system and method for mapping, localization and pose correction via visual odometry and teaches that the local maps are updated based on the movement of the user. 

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and apparatus for inferring the geographic location of captured scene depictions of Cheng, Gatewood, Song, and Cieslewski to provide for the system and method for mapping, localization, and pose correction, as taught in Menashe, to estimate a position more precisely. (At Menashe ¶ [0002])	

	Regarding claim 3 and 14, Cheng does not explicitly teach, but Menashe further teaches: 

wherein the updating includes using time varying location movement data from an inertial measurement unit (IMU) device. (during surveying mode the vehicle global pose 204 is determined by the high quality position determination unit 140 (e.g., GPS 136 and IMU 138). - See at least ¶ [0052])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and apparatus for inferring the geographic location of captured scene depictions of Cheng, Gatewood, Song, and Cieslewski to provide for the system and method for mapping, localization, and pose correction, as taught in Menashe, to estimate a position more precisely. (At Menashe ¶ [0002])	

	Regarding claim 23, Cheng does not explicitly teach, but Menashe further teaches:

wherein the likelihood of a subset of the local terrain features matching a subset of the global terrain features is re-iterated for each new locally observed terrain feature. (The process for estimating the 2D transform estimates can be performed in response to coarse or fine movements, i.e., each movement the matching is re-iterated - See at least ¶ [0092])

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to have modified the method and apparatus for inferring the geographic location of captured scene depictions of Cheng, Gatewood, Song, and Cieslewski to provide for the system and method for mapping, localization, and pose correction, as taught in Menashe, to estimate a position more precisely. (At Menashe ¶ [0002])	

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE L COOLEY whose telephone number is (303)297-4355.  The examiner can normally be reached on Monday-Thursday 7-5MT.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.L.C./Examiner, Art Unit 3662  

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662